USCA4 Appeal: 21-4681      Doc: 18         Filed: 07/25/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4681


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        IVAN CLIFTON POWELL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:10-cr-00197-NCT-1)


        Submitted: July 8, 2022                                           Decided: July 25, 2022


        Before MOTZ and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: George E. Crump, III, Rockingham, North Carolina, for Appellant.
        Ashley E. Waid, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4681      Doc: 18         Filed: 07/25/2022     Pg: 2 of 5




        PER CURIAM:

               Ivan Clifton Powell appeals from the revocation of his supervised release and the

        imposition of a 21-month sentence of imprisonment, followed by 12 months of supervised

        release. On appeal, Powell’s attorney has filed a brief pursuant to Anders v. California,

        386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

        questioning whether the district court imposed a plainly unreasonable sentence. Although

        advised of his right to file a supplemental pro se brief, Powell has not done so, and the

        Government has declined to file a brief. We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). We will

        affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable. United States v. Crudup, 461 F.3d 433, 438-39 (4th Cir. 2006). “When

        reviewing whether a revocation sentence is plainly unreasonable, we must first determine

        whether it is unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

        2010). In this initial inquiry, we “take[] a more deferential appellate posture concerning

        issues of fact and the exercise of discretion than reasonableness review for [G]uidelines

        sentences.” United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal quotation

        marks omitted).

               A revocation sentence can be either procedurally or substantively unreasonable,

        Webb, 738 F.3d at 640, and we generally employ the same procedural and substantive

        considerations that guide our review of original sentences, Crudup, 461 F.3d at 438. “A

        revocation sentence is procedurally reasonable if the district court adequately explains the

                                                     2
USCA4 Appeal: 21-4681      Doc: 18         Filed: 07/25/2022      Pg: 3 of 5




        chosen sentence after considering the . . . Chapter Seven policy statements and the

        applicable 18 U.S.C. § 3553(a) factors.” United States v. Slappy, 872 F.3d 202, 207 (4th

        Cir. 2017); see 18 U.S.C. § 3583(e). A revocation sentence is substantively reasonable if

        the court states a proper basis for concluding that the defendant should receive the sentence

        imposed, up to the statutory maximum. Crudup, 461 F.3d at 440. Only if we find a

        sentence unreasonable do we consider “whether it is plainly so.” Webb, 738 F.3d at 640

        (internal quotation marks omitted).

               When imposing a revocation sentence, a district court must address the parties’

        nonfrivolous arguments in favor of a particular sentence, and if the court rejects those

        arguments, it must explain why in a detailed-enough manner to allow for meaningful

        appellate review. Slappy, 872 F.3d at 207-08. An explanation is sufficient if we can

        determine “that the sentencing court considered the applicable sentencing factors with

        regard to the particular defendant before it and also considered any potentially meritorious

        arguments raised by the parties with regard to sentencing.” United States v. Gibbs, 897

        F.3d 199, 204 (4th Cir. 2018) (brackets and internal quotation marks omitted).

               We find that the selected revocation sentence is both procedurally and substantively

        reasonable. Powell’s original conviction was a Class C felony. 18 U.S.C. § 3559(a)(3);

        see 18 U.S.C. 922(g), 924(a)(8) (providing for maximum sentence of 15 years). Therefore,

        upon revocation of his supervised release, Powell was subject to a maximum prison term

        of two years. 18 U.S.C. § 3583(e)(3). Thus, the 21-month revocation sentence was within

        the statutory maximum.



                                                     3
USCA4 Appeal: 21-4681      Doc: 18         Filed: 07/25/2022      Pg: 4 of 5




               Powell’s most serious violation was a Grade B violation, and his original criminal

        history category was VI. Thus, his policy statement imprisonment range was 21 to 27

        months, revised to 21 to 24 months due to the statutory maximum. USSG § 7B1.4(a), p.s.

        The district court appropriately considered the Chapter Seven policy statements and the

        applicable 18 U.S.C. § 3553(a) factors, specifically referencing the nature and

        circumstances of the offense and Powell’s repeated inability to comply with supervised

        release. The court expressly relied on the need to protect the public and to deter future

        conduct by Powell and others, noting that Powell’s use of a “Whizzinator” interfered with

        the Government’s ability to supervise people on release. The court considered Powell’s

        arguments in mitigation but determined that his newfound commitment to compliance was

        difficult to believe given his past. We find that the district court appropriately considered

        the relevant factors and adequately explained the selected 21-month sentence.

               Finally, we must consider the substantive reasonableness of the selected sentence.

        We find that, in view of the totality of the circumstances, nothing in the record overcomes

        the presumption of substantive reasonableness afforded the within-range sentence that

        Powell received. Therefore, Powell’s sentence of imprisonment is substantively and

        procedurally reasonable.

               The maximum term of supervised release that can be reimposed following

        revocation is the maximum term of supervised release authorized by statute upon which

        the underlying conviction is based minus the imprisonment imposed upon revocation. See

        USSG § 7B1.3(g)(2), p.s. At the time of the original offense, the authorized term of

        supervised release allowable was three years. 18 U.S.C. 3583(b)(2) Because the court

                                                     4
USCA4 Appeal: 21-4681         Doc: 18       Filed: 07/25/2022      Pg: 5 of 5




        sentenced Powell to 21 months in prison upon revocation, the imposition of a 12-month

        term of supervised release following the revocation sentence was within the maximum

        authorized term. Additionally, the district court adequately explained its rationale for

        imposing the supervised release term, as well as the conditions of supervised release.

               Pursuant to Anders, we have reviewed the entire record and have found no

        meritorious issues for appeal. Accordingly, we affirm. This court requires that counsel

        inform Powell, in writing, of the right to petition the Supreme Court of the United States

        for further review. If Powell requests that a petition be filed, but counsel believes that such

        a petition would be frivolous, then counsel may move in this court for leave to withdraw

        from representation. Counsel’s motion must state that a copy thereof was served on

        Powell. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      5